Citation Nr: 0608896	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-25 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of a median nerve injury, right hand (minor), 
with sensory loss and muscle weakness.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Cheyenne, Wyoming Regional Office 
(RO).  

A hearing was held in May 2004 before the undersigned 
Veterans Law Judge sitting at the RO.

In November 2004, the Board denied an increased rating for 
the service-connected right hand disability.  In October 
2005, the United States Court of Appeals for Veterans Claims 
(Court) issued an order that granted a Joint Motion for 
Partial Remand (Joint Motion), vacated the Board's November 
2004 decision with regard to the increased rating issue and 
remanded the matter to the Board for action in compliance 
with the motion.

In a March 2006 statement submitted by the veteran's 
attorney, the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) was raised.  
As that issue has not been properly developed on appeal and 
is not inextricably intertwined with the issue before the 
Board, it is referred to the RO for appropriate action.  The 
Board notes that in November 2004, the Board granted service 
connection for carpal tunnel syndrome of the left hand, as 
secondary to the service-connected residuals of a median 
nerve injury of the right hand.  There is no indication in 
the claims file that the RO has yet assigned a rating for 
this disability.  The RO is requested to secure the contents 
of any temporary or "dummy" file and associate those 
records with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The October 2005 Joint Motion indicated that the October 2001 
VA neurology examination and the December 2001 general 
medical examination relied on by the Board as the basis for 
the denial of the veteran's increased rating claim were three 
years old at the time the claim was adjudicated by the Board 
and were nearly four years old at the time of the issuance of 
the Joint Motion.  It was concluded that the examinations may 
not have adequately revealed the current state of the 
veteran's disability, citing Francisco v. Brown, 7 Vet. App. 
90 (1990).  The Joint Motion indicated that a remand was 
required to afford the veteran a new examination to evaluate 
the current state of the right hand disability.

The veteran's right hand disability is currently rated as 40 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  A 60 percent evaluation for the minor extremity is 
warranted if the evidence establishes complete paralysis of 
the median nerve with the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbances.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2005).

In accordance with the Joint Motion, the case is REMANDED for 
the following action:

1.  The RO should contact the veteran and 
request that he identify all additional 
VA and non-VA health care providers that 
have treated him since May 2004 for the 
service-connected right hand disability.  
The aid of the veteran in securing these 
records, including any necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After the above development has been 
completed, the veteran should be afforded 
an appropriate VA examination(s) to 
determine the nature, extent and current 
severity of the residuals of a median 
nerve injury, right hand (minor), with 
sensory loss and muscle weakness.  The 
examiner must review the claims folder, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished.  The 
examiner should comment to what degree, 
if any, the hand inclined to the ulnar 
side, the index and middle fingers more 
extended than normally, considerable 
atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and 
defective, absence of flexion of index 
finger and feeble flexion of middle 
finger, cannot make a fist, index and 
middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at 
right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner should specify whether the 
veteran's symptomatology, based on the 
degree of median nerve paralysis, equates 
to incomplete severe or complete 
paralysis.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

4.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

